Citation Nr: 9918388	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-07 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $7,765.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from April 1946 to 
February 1949.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant's waiver claim is 
presently before the Board for reconsideration on the basis 
of a change in the law under 38 C.F.R. § 1.969(a) (1998).  
See VAOPGCPREC 22-90, 55 Fed. Reg. 40991 (1990) (under 38 
C.F.R. § 1.969, a veteran whose request for waiver of a VA 
benefits overpayment . . . denied before December 18, 1989, 
. . . may request reconsideration in view of the amendments 
to 38 U.S.C. § 3102 [redesignated as 38 U.S.C. § 5302] made 
by section 311 of Public Law 101-237 . . . even if the prior 
waiver decision had been considered and denied by the Board).

It is noted that the appellant and his spouse appeared at a 
hearing before the undersigned Member of the Board on 
February 12, 1999, at which time they testified with respect 
to the claim now at issue before the Board.  A transcript of 
that hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  It is not shown by the evidence that the appellant 
committed a deliberate or intentional act, over which he had 
complete control, which he knew would result in the creation 
of the overpayment of VA pension benefits in the amount of 
$7,765.

2.  It is also not shown by the evidence that the appellant 
engaged in any deceptive dealing regarding the circumstances 
that led to the creation of the overpayment of VA pension 
benefits.


CONCLUSION OF LAW

The appellant's actions leading to an overpayment of VA 
pension benefits in the amount of $7,765 did not constitute 
fraud, misrepresentation or bad faith.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  38 
C.F.R. § 1.965(a) (1998).  However, a finding of fraud, 
misrepresentation and/or bad faith on the part of the 
appellant precludes consideration of waiver of recovery of 
the debt.  38 C.F.R. § 1.965(b) (1998).  In other words, if 
fraud, misrepresentation, or bad faith is found, the elements 
of the standard of equity and good conscience are not for 
consideration, since the granting of waiver of recovery is 
precluded by operation of law.  38 U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).  Similarly, to 
establish fraud or misrepresentation, it must be determined 
that there was a willful misrepresentation of a material 
fact, or the willful failure to disclose a material fact, 
with the intent of obtaining or retaining, or assisting an 
individual to obtain or retain, eligibility for VA benefits.  
It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the knowledge 
that such misrepresentation or failure would result in the 
erroneous award or erroneous retention of VA benefits.

In its decision of September 1995, the Committee denied the 
appellant's waiver claim on the basis that he acted in bad 
faith by failing to report in a more timely manner that he 
had married and in failing to accurately and completely 
report the nature and the extent of his new wife's income in 
connection with his original claim for pension benefits 
awarded in July 1985.  In this regard, the Board observes 
that the appellant, who married his now-deceased former wife 
in June 1985 (during the intervening period between the 
filing of his claim (February 1985) and the award of such 
claim), first reported this marriage on a "statement of 
income and net worth" that the RO received on August 8, 
1985.  At that time, he also reported that his wife was 
"draw[ing] some type of OAS [apparently, Canadian "old age 
security" payments] and CPP [income received under the 
"Canada Pension Program"]."  Although the appellant did 
not report the specific amounts of his wife's OAS and CPP 
benefits, he indicated on his August 1985 "statement of 
income and net worth" that he knew "little or nothing about 
[his wife's] financial affairs" because he and his wife had 
executed a pre-nuptial agreement permitting him no access to 
his wife's income or assets.  He did not provide more 
specific information concerning his wife's OAS and CPP income 
until January 1986.  He contends on appeal that it was not 
until this point that he was able to persuade his wife to 
provide him with the necessary financial data.

After review of the evidence of record, the Board does not 
find that the appellant's actions resulting in the 
overpayment of pension benefits constituted fraud, 
misrepresentation of a material fact, and/or bad faith.  
Specifically, the Board finds no evidence in this case of 
"unfair or deceptive dealing" on the part of the appellant.  
In this regard, there is no evidence of a deliberate act on 
the appellant's part, over which he had complete control, 
which he knew would result in the creation of the overpayment 
in question.

As noted above, the appellant failed to promptly report the 
specific amounts of OAS and CPP income his wife was receiving 
during the period of his alleged overpayment.  Nonetheless, 
the Board is not convinced that his failure to report his 
wife's income in a timely and comprehensive fashion or his 
failure to have reported in a more timely manner the fact 
that he had married rises to the level of "bad faith."  
Indeed, the record simply does not reflect that the 
appellant's failures in these regards were "undertaken with 
intent to seek an unfair advantage and with knowledge of the 
likely consequences . . . ."  Not only do the various 
statements he submitted to the RO during the period of his 
overpayment reflect a basic (and, presumably, an innocent) 
misunderstanding of the effect (or lack thereof) that his 
pre-nuptial agreement had upon his income-reporting 
obligations, but the fact that he reported being married 
within six weeks after marrying his wife and the fact that he 
also reported at such time (i.e. in the early part of August 
1985) that his wife was in receipt of "some type of OAS and 
CPP," are viewed by the Board to be inapposite to a finding 
that he was acting in a deceptive manner or that he was 
attempting seek an unfair advantage.

Accordingly, the Board concludes that the appellant's actions 
did not constitute fraud, misrepresentation or bad faith and 
therefore, waiver of recovery of the overpayment of VA 
pension benefits is not precluded by law.


ORDER

To the extent of the finding of no fraud, misrepresentation, 
or bad faith on the part of the appellant, the appeal is 
resolved in his favor.


REMAND

In view of the favorable decision regarding the absence of a 
statutory bar to consideration of waiver of recovery of the 
appellant's overpayment of VA pension benefits, the Board must 
remand this case to the agency of original jurisdiction for 
additional development and adjudication.  See 38 C.F.R. § 19.9 
(1998).

In view of the foregoing, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following action:

1.  The appellant should be requested to 
submit an updated Financial Status 
Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.  
With respect to this development request, 
reasonable efforts to document the action 
taken should be made.  Also, any lack of 
response or failure to cooperate should 
be clearly documented in the record.

2.  After information concerning the 
appellant's current financial status has 
been obtained, the case should be 
referred to the Committee for a 
determination as to whether or not 
collection thereof would be contrary to 
the standard of equity and good 
conscience.  Supporting analysis and 
explanation must be provided.  If the 
findings remain adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case which provides adequate notice of 
all actions taken by the agency of 
original jurisdiction subsequent to the 
issuance of the January 1997 supplemental 
statement of the case.  The appellant 
must then be afforded an opportunity to 
reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  No action is required of the appellant until 
he receives further notice.
While this case is in remand status, the appellant and/or his 
representative may submit additional evidence and argument on 
the appealed issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

